Dismissed and Opinion filed May 22, 2003








Dismissed and Opinion filed May 22, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00060-CV
____________
 
ENDER MAE SCRANTON, Appellant
 
V.
 
SUSAN M. SUALS D/B/A RIDGEFIELD MOTORS, Appellee
 

 
On
Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial
Court Cause No. 776,560
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed January 13,
2003.  The clerk=s record was filed on January 15,
2003.  No reporter=s record was filed.  No brief was filed.
On March 27, 2003, this Court issued an order stating that
unless appellant submitted her brief, together with a motion reasonably
explaining why the brief was late, on or before April 28, 2003, the Court would
dismiss the appeal for want of prosecution. 
See Tex. R. App. P. 42.3(b).
Appellant filed no response.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed May 22, 2003.
Panel consists of Justices Yates,
Hudson and Frost.